Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made as of
the 14th day of December, 2012 between Mavenir Systems, Inc., a Delaware
corporation (the “Company”), and Ashok Khuntia, an individual resident of the
State of Texas (“Executive”).

1. Employment; Duties; Full Time Employment. The Company hereby employs
Executive, and Executive hereby accepts employment, as Vice President,
Engineering and Operations — Americas of the Company. In such capacity,
Executive shall perform such executive duties and exercise such powers for the
Company and its subsidiaries as the Chief Executive Officer and President of the
Company may assign to or vest in Executive from time to time and, as such, from
and after the date hereof shall report directly to and shall be subject to the
direction of the Company’s Chief Executive Officer and President. Executive
covenants and agrees that, at all times during Executive’s employment, Executive
shall devote Executive’s full business time and efforts to Executive’s duties as
an employee of the Company and that Executive will not, directly or indirectly,
engage or participate in any other business or professional activities during
Executive’s employment, other than activities for non-profit organizations that
do not interfere or conflict with Executive’s obligations hereunder and such
other activities approved by the Board of Directors of the Company from time to
time.

2. At Will Employment. The Company agrees to employ Executive, and Executive
agrees to serve the Company, on an “at will” basis, which means that either the
Company or Executive may terminate Executive’s employment with the Company at
any time and for any or no reason, as provided in and subject to Sections 7 and
8 below.

3. Compensation. During Executive’s employment, the Company shall pay to
Executive the following compensation:

(a) Base Salary. The Company shall pay Executive a base salary (“Base Salary”)
at the rate of $15,833.33 per month (annualized to $190,000), less applicable
withholding taxes, payable in accordance with the Company’s normal payroll
practices. The Base Salary may be increased by the Board of Directors, or a duly
authorized committee thereof, in its sole discretion. In addition, the Board of
Directors, or a duly authorized committee thereof, may decrease the Base Salary
in the event that the Board or such committee determines that financial
exigencies require such decrease, provided that the compensation of all
executives of the Company is also reduced at the same time in a substantially
commensurate manner. Any increase or decrease in Base Salary (together with the
then existing Base Salary) shall serve as the “Base Salary” for future
employment under this Agreement.

(b) Equity Compensation. Executive may be granted stock options, stock
appreciation rights, restricted stock units, restricted stock or other stock- or
performance-based equity awards (each, an “Award”), as determined from time to
time in the discretion of the Company’s Board of Directors or a duly authorized
committee thereof, under the Company’s Amended and Restated 2005 Stock Plan or
any other equity incentive plan that may be adopted by the Company’s Board of
Directors (each, an “Equity Plan”). The terms of any such Award, including the
vesting schedule, if any, will be set forth in an award agreement (an “Award



--------------------------------------------------------------------------------

Agreement”) in the form determined by the Company’s Board of Directors or a duly
authorized committee thereof. The vesting schedule of any such Awards shall be
subject to additional acceleration as described in Section 7 of this Agreement,
unless otherwise set forth in the applicable Award Agreement.

4. Other Compensation and Benefits. In addition to the compensation specified in
Section 3, the Company shall provide the following to Executive:

(a) Incentive Plan Participation. Executive shall be eligible to participate in
the Company’s management incentive plan, executive bonus plan or any other such
incentive plan (each, a “Performance Incentive Plan”) to the extent determined
by the Company’s Board of Directors or a duly authorized committee thereof;
provided however, that any such participation and payments shall be subject in
all respects to the terms of such Performance Incentive Plan and the meeting of
performance metrics as determined by the Company’s Board of Directors or a duly
authorized committee thereof.

(b) Benefits. During Executive’s employment, Executive shall be entitled to
(i) vacation in accordance with the Company’s vacation policy, to be taken in
accordance with such policy, (ii) holidays and sick leave as made generally
available to employees of the Company, and (iii) subject to eligibility
therefor, the right to participate in any profit sharing plan, retirement plan,
401(k) plan, group life insurance plan and/or other insurance plan or medical
expense plan or dental expense plan maintained by the Company for its senior
executives generally and, if applicable, their family members.

(c) Directors and Officers Insurance. Executive shall be covered by the
Company’s Directors and Officers Insurance to the extent that the Company
currently has or in the future obtains such insurance, for so long as Executive
remains an executive officer or director of the Company.

5. Business Expenses. The Company shall reimburse Executive for all reasonable
and necessary business and travel expenses incurred by Executive in the
performance of Executive’s duties under this Agreement. The determination of
“reasonable and necessary” shall be made in the sole discretion of the Board.
Such expenses shall be reimbursed in accordance with the Company’s business
expense guidelines, limits and procedures and upon presentation of proper
expense vouchers or receipts; provided however, in no event shall reimbursement
of an eligible expense hereunder be made later than the last day of Executive’s
taxable year following the taxable year in which the expense was incurred and
the right to reimbursement hereunder may not be exchanged for any other benefit.

6. Termination on Death or Disability. Executive’s employment will terminate
automatically upon Executive’s death or, upon thirty (30) days prior written
notice from the Company, in the event of Disability. For purposes of this
Section 6, “Disability” means that Executive, at the time notice is given, has
been unable to substantially perform Executive’s duties under this Agreement for
not less than sixty (60) work days within a six (6) consecutive month period as
a result of Executive’s incapacity due to a physical or mental condition and, if
reasonable accommodation is required by law, after reasonable accommodation.
Upon any termination for death or Disability, Executive shall be entitled to
receive (i) Executive’s Base



--------------------------------------------------------------------------------

Salary through the effective date of termination, (ii) the right to continue
health care benefits under COBRA, at Executive’s cost, to the extent required
and available by law, (iii) the right to exercise stock options, if any, subject
to and in accordance with the terms of the respective options,
(iv) reimbursement of all expenses for which Executive is entitled to be
reimbursed pursuant to Section 5 above, but for which Executive has not yet been
reimbursed, and (v) no other severance or benefits of any kind.

7. Involuntary Termination Without Cause.

(a) Effect of Termination. The Company shall be entitled to terminate Executive
with or without notice and with or without Cause (as defined below) and
Executive shall be entitled to resign, in each case at any time, subject to
Section 8(b); provided, that if Executive is terminated by the Company
involuntarily without Cause, then Executive shall be entitled to receive:

(i) the Base Salary through the date of termination and any compensation earned
and unpaid under a Performance Incentive Plan through the date of termination,
except and only to the extent that any such Performance Incentive Plan
specifically provides otherwise;

(ii) accelerated vesting with respect to all Awards under an Equity Plan held by
Executive, such that all Awards under an Equity Plan that would vest based
solely on the passage of time (rather than vesting based on performance
conditions) and that would vest within the six (6) month period following the
date of such termination shall vest effective as of the date of termination,
except and only to the extent that any Award Agreement specifically provides
otherwise;

(iii) continuing severance pay at a rate equal to 100% of Executive’s Base
Salary, as then in effect (less applicable withholding taxes), for a period of
six (6) months from the date of such termination, to be paid periodically in
accordance with the Company’s normal payroll practices (subject to Sections 7(c)
and 7(d));

(iv) reimbursement of the health and dental care continuation premiums for
Executive and Executive’s dependents incurred by Executive to effect
continuation of health and dental insurance coverage for Executive and
Executive’s dependents on the same basis as active employees, for a period of
six (6) months from the date of such termination, to the extent that Executive
is eligible for and elects continuation coverage under COBRA; provided however,
in no event shall reimbursement of an eligible expense hereunder be made later
than the last day of Executive’s taxable year following the taxable year in
which the expense was incurred and the right to reimbursement hereunder may not
be exchanged for any other benefit;

(v) reimbursement of all expenses for which Executive is entitled to be
reimbursed pursuant to Section 5 above, but for which Executive has not yet been
reimbursed; provided however, in no event shall reimbursement of an eligible
expense hereunder be made later than the last day of Executive’s taxable year
following the taxable year in which the expense was incurred and the right to
reimbursement hereunder may not be exchanged for any other benefit; and

(vi) no other severance or benefits of any kind.



--------------------------------------------------------------------------------

(b) Effect of Termination following Change of Control. The Company shall be
entitled to terminate Executive with or without notice and with or without Cause
(as defined below) and Executive shall be entitled to resign, in each case at
any time subject to Section 8(b); provided, that if Executive is terminated by
the Company involuntarily without Cause upon or after a Change of Control, then
Executive shall be entitled to receive:

(i) the Base Salary through the date of termination and any compensation earned
and unpaid under a Performance Incentive Plan through the date of termination,
except and only to the extent that any such Performance Incentive Plan
specifically provides otherwise;

(ii) accelerated vesting with respect to all Awards under an Equity Plan held by
Executive, such that all Awards under an Equity Plan that would vest based
solely on the passage of time (rather than vesting based on performance
conditions) and that would vest within the twelve (12) month period following
the date of termination shall vest effective as of the date of such termination,
except and only to the extent that any Award Agreement specifically provides
otherwise, provided, that if a particular Award Agreement has a definition of
“Change of Control” or “Change in Control” that differs from the definition of
“Change of Control” set forth in this Agreement, such other definition shall
apply solely with respect to acceleration of vesting of such Award pursuant to
this Section 7(b)(ii);

(iii) continuing severance pay at a rate equal to 100% of Executive’s Base
Salary, as then in effect (less applicable withholding taxes), for a period of
six (6) months from the date of such termination, to be paid periodically in
accordance with the Company’s normal payroll practices (subject to Sections 7(c)
and 7(d));

(iv) reimbursement of the health and dental care continuation premiums for
Executive and Executive’s dependents incurred by Executive to effect
continuation of health and dental insurance coverage for Executive and
Executive’s dependents on the same basis as active employees, for a period of
six (6) months from the date of such termination, to the extent that Executive
is eligible for and elects continuation coverage under COBRA; provided however,
in no event shall reimbursement of an eligible expense hereunder be made later
than the last day of Executive’s taxable year following the taxable year in
which the expense was incurred and the right to reimbursement hereunder may not
be exchanged for any other benefit;

(v) reimbursement of all expenses for which Executive is entitled to be
reimbursed pursuant to Section 5 above, but for which Executive has not yet been
reimbursed; provided however, in no event shall reimbursement of an eligible
expense hereunder be made later than the last day of Executive’s taxable year
following the taxable year in which the expense was incurred and the right to
reimbursement hereunder may not be exchanged for any other benefit; and

(vi) no other severance or benefits of any kind.



--------------------------------------------------------------------------------

(c) Section 409A. Notwithstanding anything to the contrary in this Agreement, no
severance pay or benefits to be paid or provided to Executive, if any, pursuant
to this Agreement that, when considered together with any other severance
payments or separation benefits, are considered deferred compensation under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the final regulations and any guidance promulgated thereunder (“Section 409A”)
(together, the “Deferred Payments”) will be paid or otherwise provided until
Executive has a “separation from service” within the meaning of Section 409A.
Similarly, no severance payable to Executive, if any, pursuant to this Agreement
that otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until Executive has a “separation from
service” within the meaning of Section 409A. If Executive is a “specified
employee” within the meaning of Section 409A at the time of Executive’s
termination (other than due to death), then the Deferred Payments that are
payable within the first six (6) months following Executive’s separation from
service will become payable on the first payroll date that occurs on or after
the date six (6) months and one (1) day following the date of Executive’s
separation from service. All subsequent Deferred Payments, if any, will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Notwithstanding anything herein to the contrary, if Executive dies
following Executive’s separation from service but prior to the six (6) month
anniversary of the separation from service, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations. The foregoing provisions are
intended to comply with the requirements of Section 409A so that none of the
severance payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. The Company and Executive agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A. References in this Agreement to termination of Executive’s
employment shall mean termination of Executive’s employment with the Company and
all entities required to be aggregated with the Company and treated as one
employer under Section 414(b) or (c) of the Code under circumstances that give
rise to a “separation from service” within the meaning given to that term under
Section 409A.

(d) Conditions Precedent. Any severance payments (other than payment of Base
Salary pursuant to Section 7), vesting and/or benefits contemplated by Section 7
above are conditional on Executive (i) continuing to comply with all of the
provisions of Section 9 below and the terms of the Confidentiality Agreement (as
defined below), and (ii) signing and not revoking a separation agreement and
release of claims providing for a release of all claims relating to Executive’s
employment and/or this Agreement against the Company or its successor, its
subsidiaries and parent company and their respective directors, officers and
stockholders, excluding claims for payments and/or benefits the Company is
required to pay to Executive that have not been made or delivered in accordance
with terms of a written agreement between the Company and Executive or as
required by law, in a form satisfactory to the Company, its parent company or
its successor (the “Release”); provided that such Release becomes effective and
irrevocable no later than sixty (60) days following the termination date or such
earlier date required by the Release (such deadline, the “Release Deadline”). If
the Release does not become effective by the Release Deadline, Executive will
forfeit any rights to severance or



--------------------------------------------------------------------------------

benefits under this Section 7 or elsewhere in this Agreement. Any severance
payments or other benefits under this Agreement that would be considered
Deferred Payments (as defined in Section 7(c)) will be paid on, or, in the case
of installments, will not commence until, the sixtieth (60th) day following
Executive’s separation from service, or, if later, such time as required by
Section 7(c). Except as required by Section 7(c), any installment payments that
would have been made to Executive during the sixty (60) day period immediately
following Executive’s separation from service but for the preceding sentence
will be paid to Executive on the sixtieth (60th) day following Executive’s
separation from service and the remaining payments will be made as provided in
this Agreement, unless subject to the 6-month payment delay described herein.
Any severance payments under this Agreement that would not be considered
Deferred Payments will be paid on, or, in the case of installments, will not
commence until, the first payroll date that occurs on or after the date the
Release becomes effective and any installment payments that would have been made
to Executive during the period prior to the date the Release becomes effective
following Executive’s separation from service but for the preceding sentence
will be paid to Executive on the first payroll date that occurs on or after the
date the Release becomes effective.

(e) Definitions.

(i) Cause. For purposes of this Agreement, “Cause” shall mean: (A) Executive’s
continued failure to substantially perform the principal duties and obligations
of Executive’s position with the Company (other than any such failure resulting
from incapacity due to physical or mental illness), which failure is not
remedied within ten (10) business days after receipt of written notice from the
Company; (B) any willful act of personal dishonesty, fraud or misrepresentation
taken by Executive which was intended to result in substantial gain or personal
enrichment of Executive at the expense of the Company; (C) Executive’s willful
violation of a federal or state law or regulation applicable to the Company’s
business which violation was or is reasonably likely to be materially and
demonstrably injurious to the Company; (D) Executive’s conviction of a felony or
a plea of nolo contendere to a felony charge under the laws of the United States
or any State; or (E) Executive’s willful breach of the terms of Section 9 of
this Agreement or Executive’s Confidentiality Agreement. For the purposes of
this subsection 7(e)(i), no act or failure to act shall be considered “willful”
unless done or omitted to be done in bad faith and without reasonable belief
that the act or omission was in or not opposed to the best interests of the
Company. The Board of Directors (excluding Executive if Executive is at such
time a member of the Board) shall make all determinations relating to
termination, including without limitation any determination regarding Cause,
pursuant to this subsection 7(e)(i).

(ii) Change of Control. For the purposes of this Agreement, “Change of Control”
shall mean a change in ownership or control of the Company effected through any
of the following transactions:

(A) the closing of a merger, consolidation or other reorganization approved by
the Company’s stockholders in which a change in ownership or control of the
Company is effected through the acquisition by any person or group of persons
comprising a “group” within the meaning of Rule 13d-5(b)(1) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)



--------------------------------------------------------------------------------

(other than the Company or a person that, prior to such transaction, directly or
indirectly controls, is controlled by or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities (as measured
in terms of the power to vote with respect to the election of Board members);

(B) the closing of a sale, transfer or other disposition of all or substantially
all of the Company’s assets;

(C) the closing of any transaction or series of related transactions pursuant to
which any person or any group of persons comprising a “group” within the meaning
of Rule 13d-5(b)(1) of the Exchange Act (other than the Company or a person
that, prior to such transaction or series of related transactions, directly or
indirectly controls, is controlled by or is under common control with, the
Company) acquires directly or indirectly (whether as a result of a single
acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) beneficial ownership
(within the meaning of Rule 13d-3 of the Exchange Act) of securities possessing
more than fifty percent (50%) of the total combined voting power of the
Company’s securities (as measured in terms of the power to vote with respect to
the election of Board members) outstanding immediately after the consummation of
such transaction or series of related transactions, whether such transaction
involves a direct issuance from the Company or the acquisition of outstanding
securities held by one or more of the Company’s existing stockholders; or

(D) a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members ceases
by reason of one or more contested elections for Board membership to be
comprised of individuals who either (x) have been Board members continuously
since the beginning of such period or (y) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (x) who were still in office at the time the Board
approved such election or nomination.

Notwithstanding the foregoing, solely with respect to any Award that is subject
to Section 409A and payable upon a Change of Control, the term “Change of
Control” shall mean an event described in one or more of the foregoing
provisions of this definition, but only if it also constitutes a “change of
control event” within the meaning of Treas. Reg. §1.409A-3(i)(5).

8. Involuntary Termination for Cause; Resignation.

(a) Effectiveness. Notwithstanding any other provision of this Agreement, the
Company may terminate Executive’s employment at any time for Cause, and
Executive may at any time voluntarily resign. Termination for Cause shall be
effective on the date the Company gives notice to Executive of such termination
in accordance with this Agreement unless otherwise agreed by the parties.
Resignation by Executive shall be effective on the date Executive gives notice
to the Company of such resignation in accordance with this Agreement unless
otherwise agreed by the parties.



--------------------------------------------------------------------------------

(b) Effect of Termination. In the case of the Company’s termination of
Executive’s employment for Cause or Executive’s resignation from Executive’s
employment, Executive shall be entitled to receive (i) Base Salary through the
effective date of termination of employment, (ii) any benefits payable in
connection with such a termination under any standard severance program of the
Company then in effect and published in writing, (iii) the right to continue
health care benefits under COBRA, at Executive’s cost, to the extent required
and available by law, (iv) the right to exercise any stock options subject to
and in accordance with the terms of the respective options, (v) reimbursement of
all expenses for which Executive is entitled to be reimbursed pursuant to
Section 5 above, but for which Executive has not yet been reimbursed, and
(vi) no other severance or benefits of any kind provided, however, in the event
that Executive shall fail to give at least two (2) months notice to the Company
prior to Executive’s resignation, Executive shall be deemed no longer a Service
Provider under the amended and restated 2005 Stock Plan (or any similar term
under a successor Equity Plan) and the vesting on Executive’s Awards shall be
deemed to have ceased, on the date that is two (2) months prior to the effective
date of his termination of employment.

9. Company Matters; Restrictive Covenants.

(a) Proprietary Information and Inventions. Executive has signed an Employee
Proprietary Information Agreement (“Confidentiality Agreement”) in the form
required to be executed by each employee of the Company.

(b) Confidential Information.

(i) Company Information. Executive agrees at all times during Executive’s
employment and thereafter to hold in strictest confidence, and not to use,
except for the benefit of the Company, any of the Company’s Confidential
Information; or disclose to any person, firm or corporation any of the Company’s
Confidential Information except as authorized in writing by the Company’s Board
of Directors or, if expressly authorized by the Company’s management, pursuant
to a written non-disclosure agreement that sufficiently protects the
Confidential Information. Executive understands that “Confidential Information”
means any information that relates to the Company’s actual or anticipated
business or research and development, technical data, trade secrets or know-how,
including, but not limited to, research, product plans or other information
regarding the Company’s products or services and markets therefor, customer
lists and customers (including, but not limited to, the Company’s customers on
whom Executive called or with whom Executive became acquainted during the term
of Executive’s employment), software, developments, inventions, processes,
formulas, technology, designs, drawings, engineering, hardware configuration
information, marketing, finances or other business information. Executive
further understands that Confidential Information does not include any of the
foregoing items that is or becomes publicly known through no wrongful act or
omission of Executive or of others who were under confidentiality obligations as
to the item or items involved or improvements or new versions thereof.



--------------------------------------------------------------------------------

(ii) Provision of Confidential Information. Prior to the execution of this
Agreement the Company has provided, and following the execution of this
Agreement, the Company agrees to continue to provide, Executive with
Confidential Information regarding the Company that enabled and will continue to
enable Executive to optimize the performance of Executive’s duties to the
Company.

(c) Ventures. If, during Executive’s employment, Executive is engaged in or
associated with the planning or implementing of any project, program or venture
involving the Company and any third parties, all rights in such project, program
or venture shall belong to the Company (or the third party, to the extent
provided in any agreement between the Company and the third party). Except as
formally approved by the Company, Executive shall not be entitled to any
interest in such project, program or venture or to any commission, finder’s fee
or other compensation in connection therewith other than the salary or other
compensation to be paid to Executive as provided in this Agreement.

(d) Non-Solicitation.

(i) Non-Solicitation of Employees. During employment and for a period of twelve
(12) months following the end of employment, Executive will not (directly or
indirectly, on behalf of Executive or any third party) hire any employee,
contractor or consultant of the Company or solicit, induce, recruit or encourage
any of the Company’s employees, contractors or consultants to leave their
employment or terminate their relationship with the Company.

(ii) Non-Solicitation of Clients and Prospective Clients. During employment and
for a period of twelve (12) months following the end of employment for any
reason, Executive agrees to abide by the following restrictions:

(A) Executive shall not interfere with existing client relationships of the
Company (i.e., clients for which at least one project has been conducted in the
last two years), and shall not solicit or attempt to take away any business of
the Company that is either under way or about to begin at the termination of
Executive’s employment.

(B) Executive shall not interfere or compete in any way with any proposal
efforts of the Company already in progress (that is, a proposal sent to or being
then currently developed for a specific client or clients, or contemplated to be
submitted to a specific client or clients by the Company within twelve
(12) months) at the end of employment.

(C) Executive shall not make use of any of Executive’s personal relationships or
business contacts developed during the course of employment with the Company and
utilized for business purposes within the two (2) years prior to termination,
for the benefit of Executive or another, in a competitive manner with respect to
the business of the Company.



--------------------------------------------------------------------------------

(e) Covenant Not to Compete.

(i) Executive agrees that during the course of Executive’s employment and for a
period of twelve (12) months immediately following the termination of
Executive’s relationship with the Company for any reason, whether with or
without Cause, at the option either of the Company or Executive, with or without
notice, Executive will not, either directly or indirectly, (i) serve as an
advisor, agent, consultant, director, employee, officer, partner, proprietor or
otherwise of, (ii) have any ownership interest in (except for passive ownership
of one percent (1%) or less of any entity whose securities have been registered
under the Securities Act of 1933, as amended (the “Securities Act”), or
Section 12 of the Exchange Act) or (iii) participate in the organization,
financing, operation, management or control of, any business in competition with
the Company’s business as conducted by the Company during the course of
Executive’s employment with the Company. The foregoing covenant shall cover
Executive’s activities in every part of the Territory. “Territory” shall mean
(i) all counties in the State of Texas, (ii) all other states of the United
States of America and (iii) all other countries of the world; provided that,
with respect to clauses (ii) and (iii), the Company maintains non-trivial
operations, facilities, or customers in such geographic area prior to the date
of the termination of Executive’s relationship with the Company.

(ii) Executive acknowledges that Executive’s fulfillment of the obligations
contained in this Agreement and the Confidentiality Agreement, including, but
not limited to, Executive’s obligation neither to use, except for the benefit of
the Company, or to disclose the Company’s Confidential Information and
Executive’s obligation not to compete contained in subsection 9(e)(i) above is
necessary to protect the Company’s Confidential Information and to preserve the
Company’s value and goodwill. Executive further acknowledges the time,
geographic and scope limitations of Executive’s obligations under subsection
9(e)(i) above are reasonable, especially in light of the Company’s desire to
protect its Confidential Information, and that Executive will not be precluded
from gainful employment if Executive is obligated not to compete with the
Company during the period and within the Territory as described above.

(iii) The covenants contained in subsection 9(e)(i) above shall be construed as
a series of separate covenants, one for each city, county and state of any
geographic area in the Territory. Except for geographic coverage, each such
separate covenant shall be deemed identical in terms to the covenant contained
in subsection 9(e)(i). If, in any judicial proceeding, a court refuses to
enforce any of such separate covenants (or any part thereof), then such
unenforceable covenant (or such part) shall be eliminated from this Agreement to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced. In the event the provisions of subsection 9(e)(i) are
deemed to exceed the time, geographic or scope limitations permitted by
applicable law, then such provisions shall be reformed to the maximum time,
geographic or scope limitations, as the case may be, then permitted by such law.

(f) Acknowledgements. Executive acknowledges that the non-solicitation and
non-competition covenants Executive is providing in this Agreement are
reasonable and necessary to protect the legitimate interests of the Company.
Executive further acknowledges that Executive’s non-disclosure promises
contained in this Agreement and the Confidentiality Agreement are in exchange
for the Company’s promises contained in this Agreement and the Confidentiality
Agreement to provide Executive with confidential information and trade secrets
of the Company.



--------------------------------------------------------------------------------

(g) Other Obligations Upon Termination. On termination of Executive’s
employment, Executive shall:

(i) immediately (and with contemporaneous effect) resign any directorships,
offices or other positions that Executive may hold in the Company or any of its
affiliates;

(ii) immediately deliver to the Company all documents, books, materials,
records, correspondence, papers and information (on whatever media and wherever
located) relating to the business or affairs of the Company or its business
contacts, any keys and any other property of the Company, which is in
Executive’s possession or under Executive’s control;

(iii) irretrievably delete any information relating to the business of the
Company stored on any magnetic or optical disk or memory and all matter derived
from such sources which is in Executive’s possession or under Executive’s
control outside the premises of the Company; and

(iv) provide the Company with a signed statement that Executive has complied
fully with Executive’s obligations under this Section 9(g).

(h) Notification of New Employer. In the event that Executive leaves the employ
of the Company, Executive grants consent to notification by the Company to
Executive’s new employer about Executive’s rights and obligations under this
Agreement and the Confidentiality Agreement.

10. Tax. If any portion of the severance benefits, or any other payment under
this Agreement, or under any other agreement with, or plan of the Company,
including but not limited to restricted stock, stock options, warrants and other
long-term incentives (in the aggregate, “Total Payments”) would be subject to
the excise tax imposed by Section 4999 of the Code, as amended, or any similar
tax that may hereafter be imposed (such excise tax together with any similar tax
are hereinafter collectively referred to as the “Excise Tax”), then Executive
shall be entitled to receive from the Company an additional payment (the
“Gross-up Payment”) (i.e., in addition to such other severance benefits, or any
other payments under this Agreement) in an amount such that the net amount of
Total Payments and Gross-up Payment retained by the Executive, after the
calculation and deduction of all Excise Tax on the Total Payments and all
federal, state and local income tax, employment tax and Excise Tax on the
Gross-up Payment, shall be equal to the Total Payments. Notwithstanding any
other provision of this Section 10 to the contrary, to the extent permitted
under Section 409A of the Code or any regulatory guidance issued thereunder by
the Internal Revenue Service, the term “Excise Tax”, as defined above in this
Section 10, shall include any interest or penalties imposed with respect to such
Excise Tax. Subject to Section 7(c), any Gross-up Payment shall be made as soon
as practicable after Executive remits the related taxes, but in all events the
Gross-up Payment shall be made within thirty (30) days after Executive remits
the related taxes to the taxing authority.



--------------------------------------------------------------------------------

11. Clawback of Incentive Compensation. Executive acknowledges that to the
extent required by applicable law or any written Company policy that may, in the
discretion of the Board of Directors or a duly authorized committee thereof, be
adopted to implement the requirements of such law (including without limitation
Section 304 of the Sarbanes Oxley Act of 2002 and Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010), compensation paid to
Executive shall be subject to any required clawback, forfeiture, recoupment or
similar requirement. Executive agrees that the terms and conditions of this
Agreement shall be deemed automatically amended as may be necessary from time to
time to ensure compliance by Executive, the Company and this Agreement with such
policies or applicable law.

12. Miscellaneous.

(a) Withholding Taxes. The Company may withhold from all salary, bonus or other
benefits payable under this Agreement all federal, state, city or other taxes as
shall be required pursuant to any law or governmental regulation or ruling.

(b) Entire Agreement; Binding Effect. This Agreement and the Confidentiality
Agreement (together with any Equity Plan and any Award Agreement issued as
contemplated by Section 3(b) above) set forth the entire understanding between
the parties as to the subject matter of this Agreement and supersede all prior
agreements, commitments, representations, writings and discussions between them;
and neither of the parties shall be bound by any obligations, conditions,
warranties or representations with respect to the subject matter of this
Agreement, the Confidentiality Agreement, any Equity Plan or any Award Agreement
except as expressly provided herein or therein or as duly set forth on or
subsequent to the date hereof in a written instrument signed by the proper and
fully authorized representative of the party to be bound hereby. This Agreement
is binding on Executive and on the Company and Executive’s and the Company’s
successors and assigns (whether by assignment, by operation of law or
otherwise); provided that neither this Agreement nor any rights or obligations
hereunder may be assigned by Executive or the Company without the prior written
consent of the other party (except that the Company shall be entitled to assign
this Agreement in connection with a Change of Control).

(c) Absence of Conflict. Executive represents and warrants that Executive’s
employment by the Company as described herein will not conflict with and will
not be constrained by any prior employment or consulting agreement or
relationship. Executive further agrees that during Executive’s employment with
the Company, Executive will not improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity and that Executive will not bring onto the premises of the
Company any unpublished document or proprietary information belonging to any
such employer, person or entity unless consented to in writing by such employer,
person or entity.

(d) Arbitration.

(i) General. In consideration of Executive’s service to the Company, its promise
to arbitrate all employment related disputes and Executive’s receipt of the
compensation and other benefits paid to Executive by the Company, at present and
in the future, Executive agrees that any and all controversies, claims, or
disputes (with the sole exception of those disputes that may arise from the
Confidentiality Agreement, which shall be resolved in



--------------------------------------------------------------------------------

accordance with the dispute resolution procedures set forth therein) with anyone
(including the Company and any employee, officer, director, stockholder or
benefit plan of the Company in their capacity as such or otherwise) arising out
of, relating to, or resulting from Executive’s service to the Company under this
Agreement or otherwise or the termination of Executive’s service with the
Company, including any breach of this Agreement, shall be subject to binding
arbitration under the Arbitration Rules set forth by the American Arbitration
Association for the resolution of employment disputes (the “Rules”) and pursuant
to Texas law. Disputes which Executive agrees to arbitrate, and thereby agrees
to waive any right to a trial by jury, include any statutory claims under state
or federal law. Executive further understands that this Agreement to arbitrate
also applies to any disputes that the Company may have with Executive.

(ii) Procedure. Any arbitration will be administered by the American Arbitration
Association (“AAA”) and a neutral arbitrator will be selected in a manner
consistent with its National Rules for the Resolution of Employment Disputes.
The arbitration proceedings will be conducted in Richardson, Texas, and will
allow for discovery according to the rules set forth in the National Rules for
the Resolution of Employment Disputes. The arbitrator shall have the power to
decide any motions brought by any party to the arbitration, including motions
for summary judgment and/or adjudication and motions to dismiss and demurrers,
prior to any arbitration hearing. The arbitrator shall issue a written decision
including findings of fact and conclusions of law on the merits of its award.
The arbitrator shall have the power to award any remedies, including attorneys’
fees and costs, available under applicable law. The Company will pay for any
administrative or hearing fees charged by the arbitrator or AAA except that
Executive shall pay the first $125 of any filing and/or administration fees
associated with any arbitration that Executive initiates. The arbitrator shall
administer and conduct any arbitration in a manner consistent with the AAA’s
National Rules for the Resolution of Employment Disputes.

(iii) Remedy. Arbitration shall be the sole, exclusive and final remedy for any
dispute (with the sole exception of those disputes that may arise from the
Confidentiality Agreement and Section 9 of this Agreement) between Executive and
the Company. Accordingly, except as otherwise provided herein, neither Executive
nor the Company will be permitted to pursue court action regarding claims that
are subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator shall not order or require the Company to adopt a policy not
otherwise required by law, which the Company has not adopted.

(iv) Availability of Injunctive Relief. Any party may also petition the court
for injunctive relief where either party alleges or claims a violation of this
Agreement or the Confidentiality Agreement, including but not limited to a
breach of the restrictive covenants in Section 9 above. In the event that either
party seeks injunctive relief, no bond shall be required and the prevailing
party shall be entitled to recover reasonable costs and attorneys’ fees.

(e) Voluntary Nature of Agreement; Legal Rights. Executive is executing this
Agreement voluntarily and without any duress or undue influence by the Company
or anyone else. Executive acknowledges that Executive has had the opportunity to
consult with an attorney regarding the provisions of this Agreement and has
either obtained such advice of counsel or knowingly waived the opportunity to
seek such advice. Executive has carefully read this Agreement and has asked any
questions needed for Executive to understand the terms, consequences and binding
effect of this Agreement and fully understand it, including that Executive is
waiving Executive’s right to a jury trial.



--------------------------------------------------------------------------------

(f) Waivers. No party shall be deemed to have waived any right, power or
privilege under this Agreement or any provisions hereof unless such waiver shall
have been duly executed in writing and acknowledged by the party to be charged
with such waiver. The failure of any party at any time to insist on performance
of any of the provisions of this Agreement shall in no way be construed to be a
waiver of such provisions, nor in any way to affect the validity of this
Agreement or any part hereof. No waiver of any breach of this Agreement shall be
held to be a waiver of any other subsequent breach.

(g) Reformation. If any sentence, paragraph or clause of this Agreement, or
combination of the same, is in violation of any applicable law or regulation, or
is unenforceable or void for any reason, such sentence, paragraph, clause or
combinations of same shall be modified to the extent necessary to accomplish the
intention on such provision without violating applicable law or regulation.
Notwithstanding, the remainder of the Agreement shall remain binding upon the
parties.

(h) Notices. All notices, approvals, consents, requests or demands required or
permitted to be given under this Agreement shall be in writing and shall be
deemed sufficiently given on the earlier of (i) actual receipt, (ii) three
business days after being deposited in U.S. mail, registered or certified,
postage prepaid, (iii) upon delivery, if delivered by hand (iv) one business day
after transmission, if sent by facsimile (confirmation received) or (v) one
business day after the business day of deposit with a reputable overnight
courier for next business day delivery, freight prepaid. Notice in each case
shall be addressed to the party entitled to receive such notice at the following
address (or other such addresses as the parties may subsequently designate):



--------------------------------------------------------------------------------

The Company:

      Mavenir Systems, Inc.   

1700 International Parkway

  

Suite 200

  

Richardson, Texas 75081

  

Fax: 416.916.4397

           Attn: Terry Hungle

with a copy to:        

      (which shall not alone constitute notice)   

Alan Bickerstaff

  

Andrews Kurth LLP

  

111 Congress Ave., Suite 1700

  

Austin, TX 78701

  

Fax: 512.542.5219

Executive:

     

Ashok Khuntia

  

 

  

 

  

 

(i) Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed and enforced in accordance with, the employment laws and other laws of
the State of Texas as they apply to contracts entered into and wholly to be
performed therein by residents thereof. In addition, each party hereto
irrevocably and unconditionally agrees that any suit, action or other legal
proceeding arising out of this Agreement may be brought only in a state or
federal court within Texas.

(j) Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable of void, this
Agreement shall continue in full force and effect without said provision.

(k) Effect of Headings. The Section and subsection headings contained herein are
for convenience only and shall not affect the construction hereof.

(l) Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed to be an original, and all such counterparts shall
constitute but one instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have set their hands and seals as of the year and
date first written above.

 

Mavenir Systems, Inc.

By:

 

/s/ Terry Hungle

Name: Terry Hungle

Title:   Chief Financial Officer

Executive:

/s/ Ashok Khuntia

Ashok Khuntia